FILED
                           NOT FOR PUBLICATION
                                                                               OCT 26 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SAN LUIS OBISPO COASTKEEPER, a                   No.   19-16655
project of EPIC, a 501(c)(3) nonprofit
corporation; LOS PADRES FOREST                   D.C. No. 3:19-cv-00177-EMC
WATCH, a 501(c)(3) nonprofit
corporation,
                                                 MEMORANDUM*
              Plaintiffs-Appellants,

 v.

U.S. DEPARTMENT OF THE
INTERIOR; UNITED STATES BUREAU
OF RECLAMATION; BRENDA
BURMAN, Commissioner, U.S. Bureau of
Reclamation,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                           Submitted October 22, 2020**
                             San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CLIFTON, N.R. SMITH, and R. NELSON, Circuit Judges.

      San Luis Obispo Coastkeeper and Los Padres Forest Watch (“Coastkeeper”)

appeals the district court’s dismissal of Coastkeeper’s claim based on California

law, arguing that the district court erred in finding that the United States1 had not

waived its sovereign immunity pursuant to the McCarran Amendment, 43

U.S.C. § 666. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

1.    The Santa Maria Water Conservation District’s (“District”) prior litigation to

establish groundwater rights within the Santa Maria Valley (“Santa Maria Valley

Groundwater Litigation”) did not qualify as a comprehensive adjudication of the

United States’ water rights sufficient to waive sovereign immunity pursuant to the

McCarran Amendment. To be sufficiently “comprehensive” to waive sovereign

immunity pursuant to the McCarran Amendment, United States v. Idaho, 508 U.S.
1, 3 (1993), an adjudication of water rights “must include the undetermined claims

of all parties with an interest in the relevant water source,” United States v.

Oregon, 44 F.3d 758, 769 (9th Cir. 1994). Because neither the United States nor

its right to impound and use the Cuyama River water for flood control purposes

was subject to the Santa Maria Valley Groundwater Litigation, that litigation was



      1
            We refer to named defendants—the Department of the Interior and the
Bureau of Reclamation—collectively as the “United States.”
                                           2
not a “comprehensive adjudication” of “[t]he whole community of claims . . .

involved” in this case. United States v. Dist. Court for Eagle Cty., 401 U.S. 520,

525 (1971); see also United States v. Cappaert, 508 F.2d 313, 321 (9th Cir. 1974)

(noting that, because “[t]he United States was not required to appear and prove its

water rights to prevent forfeiture of its claims[,] the water rights of the United

States were not in issue”). Thus, the United States has not waived its sovereign

immunity in this case.

      Coastkeeper’s arguments to the contrary are not persuasive. First,

Coastkeeper’s attempts to equate the rights of the District—a party to the Santa

Maria Valley Groundwater Litigation—to those held by the United States are not

supported by the record. Neither the “License for [the] Diversion and Use of

Water” (“License”) from California nor the United States’ contract “Providing for

the Construction of the Santa Maria Project” (“Contract”) granted the District the

United States’ water right at issue here or otherwise authorized the District to act as

the United States’ contractual delegate with regard to that water right. Indeed, the

rights granted to the District in the License and Contract were “subject to” the

United States’ right to use the impounded water for flood control purposes.

Therefore, though the Santa Maria Valley Groundwater Litigation may have

involved “[t]he whole community of claims” within the Santa Maria Groundwater


                                           3
Basin, see Eagle Cty., 401 U.S. at 525, it did not involve the United States’ right to

use the impounded river water for flood control purposes—the right Coastkeeper

seeks to reach in this case.

      Second, Coastkeeper’s “chain of water rights” argument has no apparent

legal basis. That all water in a specific area—here, the Santa Maria Groundwater

Basin—has been apportioned out to rights holders in that area, does not mean all

upstream users who have a prior or appropriative right are somehow “involved” in

such an apportionment. The United States’ water right at issue here—the right to

impound the water and use it for flood control purposes—was not at issue in the

Santa Maria Valley Groundwater Litigation. Thus, the United States had no

“interest in the relevant water source” and has not waived its sovereign immunity.

Oregon, 44 F.3d at 769.

2.    Because we have determined that there has been no comprehensive

adjudication including the United States’ right to impound the Cuyama River water

for flood control purposes, we need not reach the question of whether

Coastkeeper’s suit is an “administration” of such water rights. See Orff v. United

States, 358 F.3d 1137, 1143 n.3 (9th Cir. 2004) (“To come within the

[administration clause of the McCarran Amendment], a suit must seek to enforce

or administer rights of the sort covered by § 666(a)(1), already adjudicated.”).


                                           4
      AFFIRMED.2




      2
              We grant Coastkeeper’s Motion for Judicial Notice of the parallel
state court proceedings. See Fed. R. Evid. 201; accord ReadyLink Healthcare, Inc.
v. State Comp. Ins. Fund, 754 F.3d 754, 756 n.1 (9th Cir. 2014).
                                        5